         Case 1:21-cv-03027-LGS Document 18 Filed 05/28/21 Page 1 of 11


                                                          The Chrysler Building
                                                          405 Lexington Avenue, NY, NY 10174-1299
                                                          Tel: 212.554.7800 Fax: 212.554.7700
                                                          www.mosessinger.com


                                                           Toby Butterfield
                                                           Direct Dial: 212.554.7860
                                                           Fax: 212.377.6040
                                                           E-Mail: tbutterfield@mosessinger.com

                              By June 4, 2021, Defendant shall file a pre-motion letter in compliance
                              with Individual Rule III.C.2. By June 11, 2021, Plaintiff shall file a letter in
                              response not to exceed 3 single-spaced pages. The initial conference
                              scheduled for June 3, 2021, at 10:30 A.M. is hereby adjourned to June 17,
                              2021, at 10:30 AM, at which time the Court intends to discuss Defendant's
VIA ECF & E-MAIL              application for a stay and proposed motion to dismiss. The parties shall
                              dial into the conference using the below referenced conference call-in
The Honorable Lorna Schofield number. The time of the conference is approximate, but the parties shall
United States District Court  be ready to proceed at that time.
Southern District of New York
40 Foley Square, Room 1106    SO ORDERED.             Dated: May 28, 2021           New York, New York
New York, NY 10007

                Re:     Actava TV, Inc. v. Matvil Corporation d/b/a/ eTVnet (1:21-cv 03027)
                        (LGS)

Dear Judge Schofield:

        We represent plaintiff Actava TV, Inc. (“Actava”) in this action. Along with counsel for
defendant Matvil Corporation (“Matvil,” collectively with Actava, the “Parties”), we hereby
jointly submit this letter to provide the information requested by the Court in its April 22, 2021
Order (the “Order”).

(1)     Conference Call-In Information:

                Dial-In:       (415) 655-0003
                Access Id:     161 480 3359

(2)     Nature of the Action and Principal Defenses

Plaintiff’s Position:

         Actava brings this action for breach of contract and unjust enrichment against Matvil,
Actava’s former business partner in the field of licensing and broadcasting Russian language
television. Actava primarily alleges that Matvil breached the Parties’ written agreement (the
“Referral Agreement”), dated September 8, 2016, which governed their business relationship. At
all relevant times herein, Actava was a set-top box provider, website operator and a marketing
and sales company in the internet protocol television (“IPTV”) industry. Using its extensive
know-how and expertise in the IPTV industry and its customer base, Actava marketed Matvil’s
IPTV services to (primarily US-based East Coast) customers seeking access to Russian-language
television content. Matvil is an IPTV company that sells and streams licensed IPTV television
         Case 1:21-cv-03027-LGS Document 18 Filed 05/28/21 Page 2 of 11




The Honorable Lorna Schofield
May 27, 2021
Page 2


content in Russian and other languages to customers primarily, in the United States as well as in
Canada. Matvil uses a computer system of geographically distributed servers, which allows
Matvil to deliver computerized streams of data (i.e., television content) to its subscribers.
Subscribers to Matvil’s services are able to access the content provided by Matvil through their
TV sets via a set-top box, smart televisions and/or computers.

        Actava’s position is that from 2016 until 2018, Actava and Matvil were parties to the
Referral Agreement under which Actava introduced prospective customers to Matvil’s online
streaming media service, and provided goods and services to them. Actava’s customer
introductions generated subscription revenue to Matvil, which Matvil was contractually bound to
share with Actava. Pursuant to the Referral Agreement, Actava pre-loaded Matvil’s application
software onto customers’ set-top boxes. Customers that Actava referred to Matvil have paid and
continue to pay subscription fees directly to Matvil. Matvil improperly terminated the Referral
Agreement on or about August 16, 2018, and in doing so, not only materially breached its
obligations under the Referral Agreement, but also failed to remit to Actava the contractually
required fee due and owing to Actava for Matvil’s early termination. Actava seeks damages
herein for the contractually required fee, as well as for the revenues Matvil has earned from
customers referred by Actava which Matvil has failed to remit to Actava. By retaining the
subscription fees from customers referred to Matvil by Actava without paying Actava the agreed
portion of those fees, Matvil has unjustly enriched itself and damaged Actava.

Defendant’s Position:

        Matvil has been a licensed broadcaster of Russian language television content since 2005.
It holds a leading position in the Russian language IPTV market in the United States and Canada,
has developed its own proprietary technology, and has extensive experience and knowledge in
marketing, advertising and customer support. A foundational part of Matvil’s business is its
license agreements with various copyright holders of content that Matvil broadcasts to its
customers, including various Russian language channels. Without these licenses, and the
relationships behind them that Matvil has spent years developing, Matvil’s business would cease
to exist.

        Matvil entered into the Referral Agreement with Actava on September 8, 2016. By way
of that agreement, Actava agreed to market Matvil’s services, and in return Matvil agreed to
share revenues from customers Actava referred as set forth therein. By its terms, the Referral
Agreement was to remain in effect for twenty-four (24) months – or until September 8, 2018 –
and would not renew if cancelled or terminated by either party. Matvil had the right to terminate
the agreement if, inter alia, after a ten (10) day notice to cure Actava failed to cure a material
breach.
         Case 1:21-cv-03027-LGS Document 18 Filed 05/28/21 Page 3 of 11




The Honorable Lorna Schofield
May 27, 2021
Page 3


        On July 23, 2018, Actava sued several key copyright holders with whom Matvil had
license agreements, threatening both Matvil’s license agreements and its continued partnership
with those entities. Actava did not notify Matvil of its intent to file (or actual filing of) such a
lawsuit, although Actava undoubtedly knew – and surely considered – the serious ramifications
that would befall Matvil upon the commencement of such a suit. Matvil has, in fact, now
suffered many of those very consequences, including strained relationships with its current
partners, increased licensing fees, and prospective copyright holders declining to enter into
licensing agreements with Matvil.

         Upon learning of Actava’s lawsuit against Matvil’s business partners, Matvil
immediately requested that Actava withdraw its suit. On August 2, 2018, Matvil again requested
that Actava withdraw its lawsuit against Matvil’s business partners, this time further advising
that it would terminate the Referral Agreement within ten (10) days if Actava failed to cure its
breach. Actava refused to do so, prompting Matvil’s termination of the Referral Agreement
effective August 13, 2018.

        Now, Actava has initiated the instant lawsuit against Matvil for its alleged breach of the
Referral Agreement, and unjust enrichment. Actava contends Matvil did not properly terminate
the Referral Agreement, and that it is therefore entitled to a cancellation fee as contemplated
therein. Matvil believes the Referral Agreement – and Actava’s considered and deliberate
actions – speak for themselves and can be decided by this Court without the need for discovery.
There is no material dispute as to the terms of the Referral Agreement or Actava’s actions.

Actava further contends that, even though the Referral Agreement expressly contemplates the
parties’ rights with respect to termination or cancellation of the agreement, that it should be
entitled to separate damages for “unjust enrichment” stemming from Matvil’s retention of
customers referred to it by Actava. Actava further seeks attorney’s fees and punitive damages,
despite the lack of any cognizable basis for such damages. Matvil believes that these claims, too,
can be disposed of by the Court at this preliminary stage.

(3)    Jurisdiction and Venue

       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 because this
controversy is between a citizen of a state and a citizen of a foreign state and the amount in
controversy exceeds $75,000. Plaintiff Actava is a for-profit domestic business incorporated and
organized under the laws of the State of Delaware with a principal place of business located in
New York. Defendant Matvil is a corporation incorporated and organized under the laws of the
Province of Ontario, Canada. Defendant’s principal place of business is located at 312 Dolomite
Drive Suite 215, Toronto Ontario M3J 2N2, Canada.

       Defendant has consented to venue and personal jurisdiction before this Court, both by
way of stipulation and pursuant to the Referral Agreement. ECF 13 (stipulation); Referral
         Case 1:21-cv-03027-LGS Document 18 Filed 05/28/21 Page 4 of 11




The Honorable Lorna Schofield
May 27, 2021
Page 4


Agreement, Art. 13 (providing for the “exclusive jurisdiction and venue of the Federal and State
courts in the City of New York” for disputes arising thereunder).

(4)     Outstanding Motions and/or Requests to File Motions

        On May 10, 2021, Defendant submitted a pre-motion letter to the Court seeking to stay
this action pending the final adjudication of a pre-existing litigation, styled Actava TV, Inc., et al.
v. Joint Stock Company “Channel One Russia Worldwide” et al. (18-cv-06626)(ALC)(KNF),
between Plaintiff and non-parties to this action. See ECF 14. At the Court’s direction, on May
18, 2021, Plaintiff submitted its response objecting to Defendant’s request. See ECF 16.
Defendant’s request is currently before the Court.

        Matvil intends to file a motion to dismiss pursuant to Fed. R. Civ. Pro. 12(b)(6) on or
before June 10, 2021, in the event the Court does not stay this action prior to that time.

        There are no other outstanding motions or requests.

(5)     Description of Discovery

       Discovery has not yet commenced, and counsel has not yet met and conferred pursuant to
Rule 26(f), but will do so prior to the June 3, 2021 court conference.

Plaintiff’s Position:

        Discovery will be important to support the Parties’ claims and defenses in this action, as
well as in order to engage in meaningful settlement negotiations. Discovery will include
document requests pursuant to Fed. R. Civ. P. 34, interrogatories pursuant to Fed. R. Civ. P. 33,
depositions, the exchange of expert reports, and potential third-party discovery. Given the
targeted scope of Actava’s claims, Plaintiff proposes a four month discovery period.

Defendant’s Position:

        Matvil believes that discovery will not be needed in this action, and that Matvil’s
contemplated motion to dismiss will at least likely significantly narrow the claims at issue.
Should discovery be necessary however, and Actava’s Complaint not dismissed entirely
following Matvil’s contemplated motion to dismiss, Matvil will primarily seek correspondence
in the possession of Actava that shows Actava knew the actions it was taking against Matvil’s
licensors posed a grave threat to Matvil’s survival, would prompt Matvil to terminate the
Referral Agreement, and took the calculated risk to engage in such actions anyway. Matvil
reserves its rights to seek additional discovery as the case develops.
         Case 1:21-cv-03027-LGS Document 18 Filed 05/28/21 Page 5 of 11




The Honorable Lorna Schofield
May 27, 2021
Page 5


        Additionally, although no discovery has taken place in the instant action, Matvil has
complied with letters rogatory served on it, as narrowed by the Canadian Appellate Court, in the
action styled Actava TV, Inc., et al. v. Joint Stock Company “Channel One Russia Worldwide” et
al. (18-cv-06626)(ALC)(KNF). Specifically, Matvil has produced documents responsive to
Actava’s letters rogatory, and Actava has deposed Matvil’s corporate representatives on the
topics set forth therein. As the aforementioned action and this action substantively overlap, that
non-party discovery – as well as certain portions of party discovery conducted in that action to
which Matvil is not privy – will be relevant in this case.

(6)     Computation of Damages

Plaintiff’s Position:

       Plaintiff requires discovery of Defendant’s records, including financial statements and
records of customer subscriptions, to compute its damages. At present, Plaintiff estimates its
damages for breach of contract and unjust enrichment to total $1,010,783.87 through February
2021, together with further sums accruing thereafter, plus reasonable attorneys’ fees and
prejudgment interest. Plaintiff also seeks punitive damages.

Defendant’s Position:

        Matvil has not at this point asserted any claim for money damages in this litigation, but
will supplement its computation and measure of damages at the appropriate time. Matvil
reserves its right to assert any such claims.

(7)     Prior Settlement Discussions

        The Parties have not engaged in substantive settlement discussions since October 2018,
but are open to settlement discussions.

(8)     Other Information

        The Parties do not have additional information to share with the Court at this time.

        We thank the Court for its time and attention to this matter.
        Case 1:21-cv-03027-LGS Document 18 Filed 05/28/21 Page 6 of 11




The Honorable Lorna Schofield
May 27, 2021
Page 6


Dated: New York, New York
       May 27, 2021
                                       Respectfully submitted,


                                       MOSES & SINGER LLP



                                      By: /s/ Toby Butterfield
                                          Toby Butterfield
                                          Valeria Castanaro
                                          Michael Rosenberg
                                          405 Lexington Avenue
                                          New York, NY 10174
                                          Telephone: (212) 554-7800
                                          Facsimile: (212) 554-7700

                                          Attorneys for Plaintiffs
          Case 1:21-cv-03027-LGS Document 18 Filed 05/28/21 Page 7 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
                                                                        :
     Actava TV, Inc.                                                    :
                                                                        :
                                              Plaintiff(s),             :    _1:21_ Civ. 03027_____ (LGS)
                            -v-                                         :
                                                                        :      CIVIL CASE
    Matvil Corporation d/b/a eTVnet,                                    :   MANAGEMENT PLAN
                                              Defendant(s).             :    AND SCHEDULING
                                                                        :         ORDER
 ---------------------------------------------------------------------- X

LORNA G. SCHOFIELD, United States District Judge:

        This Civil Case Management Plan is submitted by the parties in accordance with Fed. R.
Civ. P. 26(f)(3).

1.      All parties [consent ______ / do not consent ___X___] to conducting all further
        proceedings before a United States Magistrate Judge, including motions and trial. See
        28 U.S.C. § 636(c). The parties are free to withhold consent without adverse substantive
        consequences. [If all parties consent, the remaining paragraphs need not be completed.]

2.      The parties [have ______ / have not __X____] conferred pursuant to Fed. R. Civ. P. 26(f).

3.      This case is governed by one of the following sets of rules, and the parties’ proposed
        dates in this order have been adjusted accordingly.

        a.       An employment case governed by the Initial Discovery Protocols for Employment
                 cases? https://nysd.uscourts.gov/hon-lorna-g-schofield.
                 [Yes ______ / No ___X___]

        b.       A case governed by Local Civil Rule 83.10, Plan for Certain § 1983 Cases
                 Against the City of New York? https://nysd.uscourts.gov/rules.
                 [Yes ______ / No __X____]

        c.       A patent case subject to the Local Patent Rules and the Court’s Individual Rules?
                 https://nysd.uscourts.gov/rules and https://nysd.uscourts.gov/hon-lorna-g-
                 schofield
                 [Yes ______ / No __X____]

        d.       A wage and hour case governed by Initial Discovery Protocols for Fair Labor
                 Standards Act? https://nysd.uscourts.gov/hon-lorna-g-schofield.
                 [Yes ______/ No___X_____]



                                                                                Revised November 9, 2018
      Case 1:21-cv-03027-LGS Document 18 Filed 05/28/21 Page 8 of 11




4.   Alternative Dispute Resolution/Settlement

     a.     Settlement discussions [have ______ / have not _X_____] taken place.

     b.     Counsel for the parties have discussed an informal exchange of information in aid
            of early settlement and have agreed to exchange the following:
            __Counsel for the parties have conferred in good faith, but have not agreed to exchange
            information at this time.
            ___ ________________________________________________________

     c.     Counsel for the parties have discussed the use of the following alternate dispute
            resolution mechanisms for use in this case: (i) a settlement conference before a
            Magistrate Judge; (ii) participation in the District’s Mediation Program; and (iii)
            retention of a private mediator. Counsel for the parties propose the following
            alternate dispute resolution mechanism for this case:
            __Counsel for the parties are open to a settlement conference before a Magistrate
            _Judge._________________________________________________________________
            __________________________________________________________________

     d.     Counsel for the parties recommend that the alternate dispute resolution
            mechanism designated in paragraph 4(c) be employed at the following point in the
            case (e.g., within the next 60 days; after the deposition of plaintiff is completed
            (specify date); after the close of fact discovery):
            __A settlement conference would be productive after the conclusion of fact discovery.
            _________________________________________________________________
            __________________________________________________________________

     e.     The use of any alternative dispute resolution mechanism does not stay or
            modify any date in this Order.


5.                                              7/30/2021
     No additional parties may be joined after __________ without leave of Court.

6.                                                                July 1, 2021
     Amended pleadings may be filed without leave of Court until ______________.

7.   Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) shall be completed no later than
     ___10_______ days from the date of this Order. [Within 14 days of the parties’ Rule 26(f)
     conference, absent exceptional circumstances.]


8.   Fact Discovery

     a.     All fact discovery shall be completed no later than ___December 3, 2021______________.
            [A period not to exceed 120 days, unless the Court finds that the case presents
            unique complexities or other exceptional circumstances.]
                                                        The parties request this date for completion of fact discovery in
                                                        light of multiple jury trials scheduled for this fall.

                                            2
           Case 1:21-cv-03027-LGS Document 18 Filed 05/28/21 Page 9 of 11




      b.       Initial requests for production of documents pursuant to Fed. R. Civ. P. 34 shall
               be served by ______________________.
                                 July 9, 2021
      c.                                                     eptember 2, 2021 Do the
               Responsive documents shall be produced by S___________.
               parties anticipate e-discovery? [Yes __X____ / No ______]

      d.       Interrogatories pursuant to Fed. R. Civ. P. 33 shall be served by
                    July 9. 2021
               _____________________.

      e.       Depositions pursuant to Fed. R. Civ. P. 30, 31 shall be completed by
               _November 24, 2021____________________.

      f.       Requests to admit pursuant to Fed. R. Civ. P. 36 shall be served by
               _____________________.
                  December 15, 2021


      g.       Any of the deadlines in paragraphs 8(b) through 8(f) may be extended by the
               written consent of all parties without application to the Court, provided that
               all fact discovery is completed by the date set forth in paragraph 8(a).


9.    Expert Discovery [if applicable]

      a.       Anticipated types of experts if any:
               __Plaintiff anticipates a damages expert._____________________
               _________________________________________________________________
               _________________________________________________________________

      b.       If you have identified types of experts in question 9(a), all expert discovery shall
               be completed no later than ______________________.
                                             January 14, 2022
               [Within 45 days from the date in paragraph 8(a), i.e., the completion of all fact
               discovery, absent exceptional circumstances.] Omit if you have not identified
               types of experts.

      c.       If you have identified types of experts in question 9(a), by __September 30, 2021__ [no later
               than one month before the date in paragraph 8(a), i.e., the completion of all fact
               discovery] the parties shall meet and confer on a schedule for expert disclosures,
               including reports, production of underlying documents and depositions, provided
               that (i) expert report(s) of the party with the burden of proof shall be due before
               those of the opposing party’s expert(s); and (ii) all expert discovery shall be
               completed by the date set forth in paragraph 9(b).


10.   This case [is __X____ / is not ______] to be tried to a jury.

11.   Counsel for the parties have conferred and their present best estimate of the length of trial
      is __4 days____________________.



                                                 3
      Case 1:21-cv-03027-LGS Document 18 Filed 05/28/21 Page 10 of 11




12.   Other issues to be addressed at the Initial Pretrial Conference, including those set forth in
      Fed. R. Civ. P. 26(f)(3), are set forth below:
      ____Defendant's request for a motion to stay the action._______________________________
      __________________________________________________________________
      __________________________________________________________________
      __________________________________________________________________
      __________________________________________________________________
      __________________________________________________________________
      __________________________________________________________________

13.   Status Letters and Conferences

      a.      By __September 10, 2021___ [60 days after the commencement of fact discovery], the
      parties shall submit a joint status letter, as outlined in Individual Rule IV.A.2.

      b.          December 17, 2021 14 days after the close of fact discovery], the parties shall
             By ______
             submit a joint status letter, as outlined in Individual Rule IV.A.2 and, in the event
             that they have not already been referred for settlement discussions, shall also
             advise the Court whether or not they request a referral for settlement discussions
             as provided in Paragraph 4(c) above.

             On January 28, 2022 at 10:00 a.m. [usually 14 days after the close of all
             discovery], a pre-motion conference will be held for any anticipated dispositive
             motions, provided:

                 i. A party wishing to file a summary judgment or other dispositive motion
                    shall file a pre-motion letter at least two weeks before the conference and
                    in the form provided in the Court’s Individual Rule III.A.1. Any party
                    wishing to oppose shall file a responsive letter as provided in the same
                    Individual Rule. The motion will be discussed at the conference. To join
                    the conference, the parties shall call (888) 363-4749 and use Access Code
                    558-3333. The time of the conference is approximate, but the parties shall
                    be ready to proceed at that time.

                ii. If no pre-motion letter is timely filed, this conference will be canceled
                    and the matter placed on the Court’s trial-ready calendar. The parties
                    will be notified of the assigned trial-ready date and the filing deadlines for
                    pretrial submissions. The parties are warned that any settlement
                    discussions will not stay pretrial deadlines or the trial date.




                                               4
        Case 1:21-cv-03027-LGS Document 18 Filed 05/28/21 Page 11 of 11




        This Order may not be modified or the dates herein extended, except as provided in
paragraph 8(f)) or by further Order of this Court for good cause shown. Any application to
modify or extend the dates herein, except as provided in paragraph 8(f), shall be made in a
written application in accordance with the Court’s Individual Rules and shall be made no less
than 2 business days prior to the expiration of the date sought to be extended.

       The Clerk of Court is directed to enter the dates under paragraphs 5, 6, 8(a), 9(b)-(c) and
13(a)-(c) into the Court’s calendar.



       SO ORDERED.


Dated: _________________
       New York, New York
                                                      ____________________________________
                                                             LORNA G. SCHOFIELD
                                                            United States District Judge

Counsel for the Parties:


__Moses & Singer LLP_________________                ____Mintz Levin, P.C.___________________________


___405 Lexington Ave________________                 _____666 3rd Avenue____________________________

__New York, NY 10174________________             _____New York, New York
                                                 10017______________________




                                                 5
